JUDGMENT

AQUILINO, Senior Judge:
The parties having interposed motions pursuant to USCIT Rule 56.2 for judgment upon the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Silicon Metal From Brazil; Final Results of Antidumping Duty Administrative Review and Determination Not To Revoke in Part, 66 Fed. Reg. 11,256 (Feb. 23, 2001); and the court in slip opinion 04-36, 28 CIT_(April 15, 2004), having granted the motion of intervenor-defendant Companhia Brasileira Carbureto de Cálcio (“CBCC”) and the motion of Eletrosilex S/A to the extent of remand to the ITA to impute anew (1) CBCC’s home-market credit costs and (2) Eletrosilex’s margin of dumping for the period of review implicated that is in accordance with law and supported by substantial evidence on the record; and the defendant having filed the ITA’s Final Results of Redetermination Pursuant to Court Remand (July 14, 2004), stating (1) “CBCC’s dumping margin for the period of [review] is zero percent” and (2) “Eletrosilex’s dumping margin for *1256th[at] period ... is 61.58 percent. . . changed from the rate [93.20%] announced in the . . . final results of the eighth administrative review” at issue herein; and those Final Results of Redetermination having pointed out that Eletrosilex offered no comment to the ITA on its proposed rate change prior to publication; and the court’s slip opinion 04-36 having afforded all of the parties an opportunity to comment herein on those ITA Final Results of Redetermination; and no party having done so; and the court having heretofore awaited the opinions in other actions with similar or related issue(s) and then taken them into account; Now therefore, after due deliberation, it is
ORDERED, ADJUDGED and DECREED that the ITA’s Final Results of Redetermination Pursuant to Court Remand (July 14, 2004) be, and they hereby are, affirmed.